DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No.11,088,302. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No.11,088,302 recites all of the limitations of claim 1 in the instant application.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No.11,088,302. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of U.S. Patent No.11,088,302 recites all of the limitations of claim 1 in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over David (2019/0041699) in view of Otto et al. (2017/0250323).		Re claim 1, David teaches a light-emitting device (Fig. 26D) comprising:		a pixel (2650) comprising at least three sub-pixels [228], wherein the at least three sub-pixels comprise:										a first sub-pixel comprising a first conversion element (2654), wherein the first conversion element comprises a green phosphor (Green Qdot);					a second sub-pixel comprising a second conversion element (2655), wherein the second conversion element comprises a red phosphor (Red, Qdot); and			a third sub-pixel free of a conversion element [228], wherein the third sub-pixel is configured to emit blue primary radiation ([228], “…the blue…light can be transmitted by the clear subpixels. In a variation, blue...clear subpixels are present.”), 			wherein the pixel (2650) is a linear chain of sub-pixels and a plurality of pixels is arranged in a two-dimensional ordered pattern (Figs. 20G/20H) so that a first sub-pixel is never adjacent to a third sub-pixel in a vertical direction and in a horizontal extension direction of the two-dimensional ordered pattern (Figs. 20G/20H),	
yet remains explicitly silent to wherein each sub-pixel has an edge length of at most 100 µm.
Otto teaches a method of producing an optoelectronic semiconductor component wherein the distance between two directly neighboring sub-pixel regions has a value of not more than 10 micrometers and an edge length of a sub-pixel region is smaller or equal to 5 micrometers. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify David as taught by Otto since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 2, David in view of Otto teaches the light-emitting device according to claim l, wherein the red phosphor and/or the green phosphor comprises quantum dots (Fig. 26D, David).											Re claim 3, David in view of Otto teaches the light-emitting device according to claim 1, 												yet remains explicitly silent to wherein the first conversion element and/or the second conversion element has a thickness of at most 5 µm.
However, Applicant has not shown wherein the first conversion element and/or the second conversion element has a thickness of at most 5 µm has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 				Therefore, it would have been obvious to adjust the thickness of the first conversion element and/or the second conversion element so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 4, David in view of Otto teaches the light-emitting device according to claim 1, wherein the first conversion element and/or the second conversion element is free of non-converter nanoparticles ([228], David).						Re claim 5, David in view of Otto teaches the light-emitting device according to claim 1, further comprising an absorption layer (2656, David) arranged on the first conversion element and/or the second conversion element (2654/2655, David), wherein the absorption layer (2656) is configured to absorb blue primary radiation ([228], David).
Re claim 6, David in view of Otto teaches the light-emitting device according to claim 5, 												yet remains explicitly silent to wherein the absorption layer has a thickness of at most 2 µm.
However, Applicant has not shown wherein the absorption layer has a thickness of at most 2 µm has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 												Therefore, it would have been obvious to adjust the thickness of the absorption layer so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 10, David in view of Otto teaches the light-emitting device according to claim 1, wherein the red phosphor comprises red quantum dots minimally absorptive to green radiation ([224], David).
Re claim 11, David in view of Otto teaches the light-emitting device according to claim 10, wherein the red quantum dots comprise a CdSe core and a CdS shell ([104], David).												Re claim 12, David in view of Otto teaches the light-emitting device according to claim 1, wherein the pixel is a repeat unit of a two-dimensional ordered pattern (Figs. 20G/20H, David).
Re claim 13, David in view of Otto teaches the light-emitting device according to claim 12, wherein the repeat unit comprises an equal number n of first, second and third sub-pixels (Figs. 20G/20H, David).								Re claim 14, David in view of Otto teaches the light-emitting device according to claim 12, wherein the repeat unit comprises an equal number n of second and third sub-pixels and n+1 first sub-pixels (Figs. 20G/20H, David).
Re claim 15, David in view of Otto teaches the light-emitting device according to claim 1, wherein the light-emitting device is at least part of a display ([08, 224], David).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over David (2019/0041699) in view of Otto et al. (2017/0250323) as applied to claim 1 above, and further in view of Bessho et al. (2015/0189196).				Re claim 7, David in view of Otto teaches the light-emitting device according to claim 1, further comprising an absorption layer (2656, David) arranged on the first conversion element and/or the second conversion element (2654/2655, David), 		yet remains explicitly silent to wherein the absorption layer comprises nanoparticles absorptive to the blue primary radiation.
Bessho teaches a photoelectric conversion device wherein a dispersion material includes a plurality of semiconductor nanoparticles ([46-48, 54-59], “…the semiconductor nanoparticle 221 in the nanoparticle layer 22B may be configured of a semiconductor material that selectively absorbs blue light.”)
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify David in view of Otto as taught by Bessho since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Re claim 8, David in view of Otto and Bessho teaches the light-emitting device according to claim 7, wherein the nanoparticles have a diameter of between at least 2 nm and at most 500 nm ([59], Bessho).								Re claim 9, David in view of Otto and Bessho teaches the light-emitting device according to claim 7, wherein the nanoparticles comprise a material selected from the group consisting of binary systems, ternary systems and alloy materials ([59], Bessho).
Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over David (2019/0041699) in view of Otto et al. (2017/0250323).					Re claim 16, David teaches a light-emitting device (Fig. 26D) comprising: 			a plurality of pixels (2650), each pixel comprising at least three sub-pixels [228], wherein the at least three sub-pixels [228] comprise: 							a first sub-pixel comprising a first conversion element (2654), wherein the first conversion element comprises a green phosphor (Green Qdot); 					a second sub-pixel comprising a second conversion element (2655), wherein the second conversion element comprises a red phosphor (Red Qdot); and 				a third sub-pixel free of a conversion element [228], wherein the third sub-pixel is configured to emit blue primary radiation ([228], “…the blue…light can be transmitted by the clear subpixels. In a variation, blue...clear subpixels are present.”), 			and wherein the plurality of pixels is arranged in a two-dimensional ordered pattern (Figs. 20G/20H), wherein each first sub-pixel has at least one first sub-pixel as a direct neighbor (Figs. 20G/20H), 										wherein each third sub-pixel has at least one third sub-pixel as a direct neighbor (Figs. 20G/20H), and wherein each second sub-pixel exclusively has first sub-pixels and/or third sub-pixels as direct neighbors (Figs. 20G/20H),					yet remains explicitly silent to wherein each sub-pixel has an edge length of at most 100 µm.
Otto teaches a method of producing an optoelectronic semiconductor component wherein the distance between two directly neighboring sub-pixel regions has a value of not more than 10 micrometers and an edge length of a sub-pixel region is smaller or equal to 5 micrometers. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify David as taught by Otto since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 17, David in view of Otto teaches the light-emitting device according to claim 16, wherein the red phosphor and/or the green phosphor comprises quantum dots (Fig. 26D, David).
Re claim 18, David in view of Otto teaches the light-emitting device according to claim 16, 												yet remains explicitly silent to wherein the first conversion element and/or the second conversion element has a thickness of at most 5 µm.
However, Applicant has not shown wherein the first conversion element and/or the second conversion element has a thickness of at most 5 µm has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 				Therefore, it would have been obvious to adjust the thickness of the first conversion element and/or the second conversion element so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 19, David in view of Otto teaches the light-emitting device according to claim 16, wherein the red phosphor comprises red quantum dots minimally absorptive to green radiation ([224], David).										Re claim 20, David in view of Otto teaches the light-emitting device according to claim 19, wherein the red quantum dots comprise a CdSe core and a CdS shell ([104], David). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        8/15/22